
	

114 HR 4986 IH: Sewall-Belmont House Act of 2016
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4986
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Ms. McCollum (for herself and Ms. Norton) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To establish the Sewall-Belmont House National Historic Site as a unit of the National Park System,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sewall-Belmont House Act of 2016. 2.Findings and purpose (a)FindingsThe Congress finds that—
 (1)the Sewall-Belmont House was designated as a National Historic Landmark, National Historic Site, and an affiliated area of the National Park Service in 1974;
 (2)beginning in 1929, the Sewall-Belmont House served as the headquarters of the National Woman’s Party, founded by Alice Paul (1885–1977), the most significant figure in the final phase of the struggle for a constitutional amendment granting women the right to vote;
 (3)Alice Paul revived the movement, employing dramatic techniques, White House demonstrations, hunger strikes, and relentless political pressure, to achieve victory just prior to the 1920 election; and
 (4)in June 2015, the National Park Service completed a feasibility study of the Sewall-Belmont House National Historic Site, in which the National Park Service determined that—
 (A)the Sewall-Belmont House National Historic Site met the criteria for inclusion in the National Park System, confirming national significance, suitability, feasibility, and the need for direct National Park Service management; and
 (B)the Sewall-Belmont House would help fill identified gaps in the National Park System related to the 20th century women’s rights movement and strengthening the overall interpretation of women’s history.
 (b)PurposeThe purpose of this Act is to establish the Sewall-Belmont House National Historic Site as a unit of the National Park System to preserve and protect the site and to interpret the nationally significant resources related to the women’s rights movement.
 3.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)MapThe term map means the map entitled Sewall-Belmont House National Historic Site Proposed Boundary, numbered 896/129106, and dated July 2015. (3)National historic siteThe term national historic site means the Sewall-Belmont House National Historic Site established under section 4(a).
			4.Establishment of Sewall-Belmont House as a unit of the National Park System
 (a)In generalSubject to subsection (b), the Sewall-Belmont House National Historic Site is established as a unit of the National Park System, to be known as the Sewall-Belmont House National Historic Site.
 (b)ConditionsThe national historic site shall not be established as a unit of the National Park System until the date on which the Secretary determines that—
 (1)the National Woman’s Party has transferred the land and any improvements to the land within the boundaries described in subsection (c) to the Secretary; and
 (2)the Secretary and the National Woman’s Party have entered into a Management Agreement in accordance with subsection (d).
 (c)BoundariesThe national historic site shall consist of the Sewall-Belmont House National Historic Site, also known as the Sewall-Belmont House and Museum, located at 144 Constitution Avenue, Northeast, Washington, DC, as depicted on the map.
 (d)Management agreementThe Secretary may enter into a management agreement with the National Woman’s Party that provides for—
 (1)National Park Service operation and maintenance of the national historic site; (2)the National Woman’s Party to retain ownership and management of the National Woman’s Party collection, which includes an extensive library and archival and museum holdings relating to the women’s suffrage movement; and
 (3)collaboration and cooperation by the National Park Service and the National Woman’s Party on management and interpretation of the Sewall-Belmont House National Historic Site.
 (e)AdministrationThe Secretary shall administer the national historic site in accordance with— (1)this Act; and
 (2)the laws generally applicable to units of the National Park Service, including— (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code.  